Exhibit 10.25
 
AMENDMENT TO EMPLOYMENT AGREEMENT




AMENDMENT dated as of August 30, 2012 (this “Amendment”) to the Employment
Agreement (the “Agreement”) made effective as of February 2, 2012 between
Mediware Information Systems, Inc., a New York corporation (the “Company”), and
Robert Watkins (the “Executive”). Capitalized terms not defined in this
Amendment shall have the meanings ascribed to them in the Agreement.


WITNESSETH:


WHEREAS, pursuant to Section 6.1 of the 2011 Equity Incentive Plan of the
Company, subject to certain restrictions provided therein, the Board of
Directors may amend any award agreement;


WHEREAS, the Company and the Executive desire to amend Section 3(d)(i)(a) of the
Agreement, as hereinafter provided; and


WHEREAS, the Company and the Executive desire to amend Sections 5(d) and 5(e) of
the Agreement in accordance with guidance issued under Section 409A of the
Internal Revenue Code, as amended, as hereinafter provided.


NOW THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt of which hereby is
acknowledged, the parties hereto agree as follows:


1.           Section 3(d)(i)(a) of the Agreement is hereby amended by deleting
it in its entirety and replacing it with the following:


a.           Up to 8,333 options shall vest on August 30, 2012, subject to the
Compensation Committee’s certification that the performance goals for the
respective shares are achieved, which performance goals were established on or
before the beginning of the 2013 fiscal year for the Company’s senior
management. The total number of shares that vest (if any) will be determined
formulaically based on the performance metrics achieved;
 
2.           Section 5(d) of the Agreement is hereby amended by deleting in its
entirety the penultimate sentence of such section, and Section 5(e) of the
Agreement is hereby amended by deleting in its entirety the final sentence of
such section, and in each case replacing it with the following:
 
 
 

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, the Company shall only be obligated to make the
payments set forth in this section if the Executive delivers to the Company
within twenty-one (21) days following the termination of the Executive’s
employment (or such long period to the extent required by applicable law), and
does not subsequently revoke, an executed Release and Severance Agreement, which
shall be substantially in the form of Employer’s standard Release and Severance
Agreement for all employees (a copy of the current form of release is attached
hereto) subject to any changes as required under applicable law to give effect
to its intent and purpose; and after delivery to the Company of a resignation
from all offices, directorships and fiduciary positions with the Company, its
affiliates and employee benefit plans within five (5) days following the
termination of the Executive’s employment.  Payments under this section shall
commence on the first Company payroll date following the sixtieth (60th) day
following the termination of the Executive’s employment, provided that any such
payments that would have been paid in the sixty (60)-day period following the
termination of the Executive’s employment but for the foregoing requirements in
this section shall be paid on the first Company payroll date that occurs on or
following the sixtieth (60th) day following the termination of the Executive’s
employment, and the remaining payments shall be made over the balance of the
severance payment period following the termination of the Executive’s
employment.


3.           Except as set forth in this Amendment, each and every provision of
the Agreement in effect on the date hereof shall remain in full force and
effect.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]


 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written by the Company and the Executive.


MEDIWARE INFORMATION SYSTEMS, INC.




By: ______________________________
Name:
Title:
 
 






_____________________________
Robert Watkins
 
3